     Case 4:20-cv-00148-RH-MAF Document 4 Filed 03/27/20 Page 1 of 1



                                                                              Page 1 of 1


                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION



HANOVER INSURANCE COMPANY,

     Plaintiff,

v.                                                       4:20cv148–WS/CAS

FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE, INC., et al.,

     Defendant.



                       ORDER OF DISQUALIFICATION

     I hereby disqualify myself from participation as a judge in this case.

     DONE AND ORDERED this             27th    day of     March     , 2020.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
